UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1562


FRANCIS AKINRO,

                  Plaintiff – Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION; IYA OSHO; MRS. BRANDLEY;
DONALD   WINEBROGER;   MRS.   DIANA;  ILUKU  OWO;   OFFICER
RANDOZONE; JOSEPH TAYE BADEJO; DARE BADEJO; MARCY SALAMI;
FELICIA ABINA; FEMI ABINA; GBENGA ABINA; OFIGBO ALATAKE
IYERE   DEEDO;   WILLIAM  OLAFIMIHAN,  “Iya  Alake”;   MRS.
LONGSWORTH, “Iya Lekan”; OFFICER MAYFIELD, “Olubiyo”; MRS.
EHIOLA, “Iya Idowu”; IYA JOMBU; IYA ABIYE IJALANA;
CATHERINE BLAKE; IYA FOLAWE; KIKE ADESHINA; PROFESSOR
EDDIDI; MRS. HOLCOMB; NATHANIEL JIDE OLADIMEJI; ALADEJEBI
ALADEJEBI, “Iya Akeke”; DAISI OLAOLUWA; YINKA OLADIMEJI;
JULIE REEVE; CHIEF OLOTUAH; GBENGA OLOTUAH; TUMISE SHARP
CORNER, “Oma Mama Bebedun Else”; BARBARA BUSH; IYA ELERO;
MRS. DAMILOLA; GRACE OIEWOYE; WUMI ADEFIWITAN; GOODY ALI;
ADAMEJI SUNDAY; MADAM ALAJOPE, “Iya Dare Agba”; ROBIN
SEARLE'S ADELEGAN; AYO ADELEGAN; J. ALI; MS. CASTILLO;
ALAKERE AKOLA; DEJI OLAYELE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cv-01170-WMN)


Submitted:   September 28, 2010            Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Francis      Akinro   appeals        the    district          court’s     order

dismissing his civil complaint.             We have reviewed the record and

find   no    reversible     error.      Accordingly,            we    affirm      for    the

reasons     stated   by    the   district    court.        Akinro          v.   Soc.    Sec.

Admin.,     No.   1:10-cv-01170-WMN         (D.    Md.    May        13,     2010).      We

dispense     with    oral    argument       because       the        facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                        3